         Case 18-42226   Doc 5   Filed 10/03/18   Entered 10/03/18 13:52:36   Desc Main Document   Page 1 of 3




Marcus Leinart
State Bar No. 00794156
Leinart Law Firm
11520 N. Central Exprwy, Ste 212
Dallas, TX 75243
469.232.3328 Phone
214.221.1755 Fax
ATTORNEY FOR DEBTOR

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:                                                 §
                                                       §
IBEDTH CARRAJCO EDELL                                  §         CASE NO. 18-42226-btr-13
                                                       §
        Debtor                                         §         CHAPTER 13

                 MOTION FOR CONTINUATION OF AUTOMATIC STAY


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW BEFORE THE COURT, Debtor Ibedth Carrajco Edell and files this his

Motion for Continuation of Automatic Stay, and would respectfully show the Court the

following:

        1. This Court has jurisdiction over this matter pursuant to 11 U.S.C. §105 and 28 U.S.C.

§1334. This matter constitutes a core proceeding pursuant to 28 U.S.C. §157(b). This Motion is

additionally filed in accordance with 11 U.S.C. §362 (c)(3)(B).

        2. Debtor filed the current voluntary petition for relief under Chapter 13 of Title 11 of the

United States Code on 10/1/2018.

        3. Debtor had previously filed a voluntary Petition for relief under Chapter 13 of the

United States Code bearing the case number 16-41382-13. That case was filed on 8/1/2016, and

was dismissed without prejudice on .

        4. Debtors previous case was subsequently dismissed for .

        5. A Motion for Relief filed.
        Case 18-42226   Doc 5   Filed 10/03/18   Entered 10/03/18 13:52:36   Desc Main Document   Page 2 of 3




       6. A Notice of Appearance .

       7. Debtor believes his financial situation will substantially improve, enabling him to

complete his proposed Preliminary Chapter 13 Plan.

       8. Debtor will show the Court his current case was not filed with the intent to hinder,

delay or defraud his creditors.

       9. Debtor understands his obligations specified under Chapter 13 Bankruptcy relief and

will show the Court his financial ability to complete his proposed Plan.

       WHEREFORE, PREMISES CONSIDERED, Debtor Ibedth Carrajco Edell respectfully

requests this Court grant his request for continuance of the automatic stay concerning all

scheduled creditors; and for any other relief in both law and equity as the Court may deem

appropriate.

DATED: October 2, 2018

                                                      Respectfully Submitted,

                                                      LEINART LAW FIRM

                                                      By: /s/ Marcus Leinart
                                                      Marcus Leinart
                                                      State Bar No. 00794156
                                                      The Leinart Law Firm
                                                      11520 N Central Exprwy, Ste 212
                                                      Dallas, TX 75243-6113
                                                      469.232-3328 Phone
                                                      214.221.1755 Fax
                                                      ATTORNEY FOR DEBTOR
        Case 18-42226   Doc 5   Filed 10/03/18   Entered 10/03/18 13:52:36   Desc Main Document   Page 3 of 3




                                     CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2018, I did serve a true and correct copy of the

foregoing to the following interested parties and to those listed on the matrix as filed with the

Court, by United States Mail, First Class;
Ibedth Carrajco Edell
2812 Sandray Ct
Plano, TX 75093

Office of the Standing Chapter 13 Trustee
Carey D. Ebert - Via ECF
500 N. Central Expressway, Suite 350
Plano, TX 75074


United States Trustee
110 N. College Ave, Ste 300
Tyler, TX 75702

                                                                         /s/ Marcus Leinart
                                                                         Marcus Leinart
                                                                         Attorney for Debtor
